Title: Enclosure: From John Ballendine, 24 January 1760
From: Ballendine, John
To: Washington, George



Sir
24th Janry 1760.

I shou’d have sent the overseer, as I wrote you but he was down the Country some time after Cxmas & he being the person that sent the Last Ton of Barr Iron intended for you down to the flatt I chose to waite until he came up & he being Examin’d abt the weight says that he sent it as it stood in the Iron house by the Team to the Landing imagining it was weigh’d before & so sent it of as it stood in a Corner of the Iron house wch has intirely been the Occasion of the great mistake & to Shew you that I knew nothing more than what I said to you I have taken the pains to have the said person Robt Grimmitt Sworn on the Occasion which I hope will Satisfie you that I did not intend a fraud & I hope you won’t think that I wou’d be Guilty of such a Crime & had no objection for the 2 Tons of Iron being weighe’d at the delivery, but you know what desperate weather it was, the undertaker being uneasy to go & you having nothing proper to weigh such a Quantity of Iron but a pair of Stilliards wch wou’d have taken up ⟨the⟩ whole day & as my rect mentions being in full for 2 Tons of Iron if you mistrusted the weight there cou’d be no doubt but what I was Answerable for any deficiency wch I am ready to Allow & send you as soon as I get an Oppty. I send you a Young Lad that Lives with me & in case You your Self have not seen the Iron weigh’d you may order it to be weighed before him for my Satisfaction, but this I don’t desire if you did it before & what ever is wanting to a pound

shall be sent you to your order on demand. I am Sir Yr very humble Servant

John Ballendine


P.S. I have a rect from Derby Pendergrass for one Ton of Iron for you but on a further consideration I thought proper to send two Tons & by Grimmitts deposition you’l see how the Mistake arises—tho’ can’t think it’s so Large as you mention in yr Letter to—J. B⟨allendine⟩

